DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 6, the term “includes a concentration above at CO2 concentration observed in exhaled breath.” should be replaced with -- includes a concentration above [[at]] a CO2 concentration observed in exhaled breath. -- for grammatical clarity.
In Claim 7, the term “depictive of the start inhalation” should be replaced with -- depictive of the start of inhalation -- for grammatical clarity.
In Claim 9, the term “prior to the decent in CO2 concentration resulting from inhalation.” should be replaced with -- prior to the  descent in CO2 concentration resulting from inhalation. -- to fix a typographical error.
In Claim 19, the term “prior to the decent in CO2 concentration resulting from inhalation.” should be replaced with -- prior to the  descent in CO2 concentration resulting from inhalation. -- to fix a typographical error.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4, 8-10, 16, and 19-20 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 4 and 16, the determining of the ΔTsl renders the claim indefinite because it is unclear if these claims are compatible with their parent claims 3 and 13, respectively. Specifically, Claim 1 outlines two different boli options to be inhaled by the subject. One bolus of clean air, reflecting a negligible amount of carbon dioxide and a bolus of air having a known CO2 concentration. If these are different boli to achieve a recognizable notch, then claims 4 and 16, depending of claims 3 and 13 respectively, could be potentially be replacing the boli in claims 3 and 13 or could be implying the use of both boli. Appropriate changes would include claims 4 and 16 as depending off of claims 1 and 11 and Examiner will be interpreting the claim as such.
Regarding Claim 8 and 19, the term “negligible” in line 2 is a relative term which renders the claim indefinite. The term “negligible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correspondingly, Examiner is unable to judge what level of pressure drop would exceed the negligible drop expected of bolus of clean air.
Regarding Claim 8 and 19, the term “substantially changed” in line 3 is a relative term which renders the claim indefinite. The term “substantially changed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correspondingly, Examiner is unable to judge what degree of change in the flow rate characteristics would be considered substantial in relation to the bolus of air.
Regarding Claims 8 and 19, the term “wherein introduction of the bolus of clean air provides a negligible pressure drop, such that the capnograph flow rate characteristics are not substantially changed by introduction of the bolus” renders the claim indefinite because it is unclear whether this refers to a natural occurrence in the system or is attempting to say that the system is configured to elicit this response. Examiner will be interpreting the claims as the former.
Regarding Claims 9 and 19, the terms “wherein the volume of the bolus of air is large enough to provide a recognizable notch in the CO2 concentration" renders the claim indefinite because it is unclear what bounds a volume as “large enough” and what constitutes a “recognizable” notch. A threshold magnitude or proportion must be provided to distinguish what is large enough or what is recognizable in terms of volume of bolus and notch size. The claim does not provide boundaries or standards for these terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, appropriate changes would include “wherein the volume of the bolus of air  provides a  notch in the CO2 concentration" and Examiner will be interpreting the claim as such.
Claim 2 recites the limitation "the ΔTi." There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 19 recite the limitation "the capnography flow rate characteristics." There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 20 recite the limitation "the entry time." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardelli et al (US 2007/0107728) (“Ricciardelli”) in view of Anderson et al (US 5,398,695) (“Anderson”).
Regarding Claim 1, while Ricciardelli teaches a method for determining a volume of exhaled CO2 as a function of time using side-stream capnography (Abstract, [0020], [0084], Fig. 18), the method comprising: 
obtaining flow dynamics measurements of a subject from a flow sensor ([0020]); 
obtaining CO2 concentration measurements of a subject from a side-stream CO2 monitor ([0020]); 
determining a duration of time (ΔTsi) for a sample of gas to flow from a reference point to the side-stream CO2 monitor ([0020], [0080] temporal aligning based on a gas time alignment, this time alignment value reflecting duration from a reference point of flow sensor location to the side-stream CO2 monitor) wherein determining the ΔTsi is performed based on a time until a notch in the CO2 concentration measurement (Fig. 16, [0078] flow reversal protocol creates notches in both flow and CO2 values to create time points of alignment);
synchronizing in time the CO2 concentration measurement with the flow dynamics measurement, based on the determined ΔTsi ([0020], [0080]); and 
determining a volume of CO2 exhaled as a function of time, based on the flow dynamics measurement and the synchronized CO2 concentration measurement ([0077], [0084], [0102] exhaled volume of CO2 determined and used for respiratory quotient), 
Ricciardelli fails to teach wherein determining the ΔTsi is performed based on a time until a notch in the CO2 concentration measurement, resulting from a bolus of clean air or a bolus of air having a known CO2 concentration provided at on-start of inhalation (Ti).
However Anderson teaches a temporal aligning cardiopulmonary monitor (Abstract) wherein a bolus of air having a known CO2 concentration is provided (Fig. 2, Col. 2, L. 8-47, “The present invention adds to the above-described assembly apparatus for compensating for transit time delays between the time that a gas sample is drawn into the sample line and the time that the various gas analyzers included in the sample line produce their output response.” Gas sample interpreted as bolus of air, notches in Fig. 2 in the different waveforms used to identify time offsets, Col. 3, L. 53 – Col. 4, L. 2, time points in gas concentration waveforms identified by percentages, indicating a final concentration for each waveform is known. Further, Fig. 2 is shown starting the sampling as the flow waveform indicates an inhalation is begun).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the flow reversal step to create distinct notches in the concentration waveform of Ricciardelli with the controlled gas sampling step to begin the concentration sampling waveform and identify percentage notches of a maximum concentration value as taught in Anderson as a simple substitution of one method for creating notches in time for another to obtain predictable results of creating distinct time comparison points for apparatus dead-space.
Regarding Claim 2, Ricciardelli and Anderson teach the method of claim 1, and Ricciardelli further teaches wherein the ΔTi is derived from the flow dynamics measurements ([0081]).  
Regarding Claim 8, Ricciardelli and Anderson teach the method of claim 1, wherein introduction of the bolus of clean air provides a negligible pressure drop, such that the capnograph flow rate characteristics are not substantially changed by introduction of the bolus (See Claim 1 Rejection, this claim language seems to imply an inherent reaction of the system and thus does not further limit the claim).  
Regarding Claim 9, Ricciardelli and Anderson teach the method of claim 8, wherein the volume of the bolus of air is large enough to provide a recognizable notch in the CO2 concentration prior to the descent in CO2 concentration resulting from inhalation (See Claim 1 Rejection, Anderson shows the bolus creating recognizable notches and thus the bolus is “large enough” to fulfill this limitation).  

Regarding Claim 11, while Ricciardelli teaches a device for determining a volume of exhaled CO2 as a function of time (Abstract, [0020], [0084], Fig. 18), the device comprising: 
a side-stream CO2 monitor configured to measure CO2 concentration over time ([0020]); and 
a processor ([0060]) configured to: 
obtain flow dynamics measurements ([0020]); 
obtain the CO2 concentration measurements from the side-stream CO2 monitor ([0020]); 
determining a duration of time (ΔTsi) for a sample of gas to flow from a reference point to the side-stream CO2 monitor ([0020], [0080] temporal aligning based on a gas time alignment, this time alignment value reflecting duration from a reference point of flow sensor location to the side-stream CO2 monitor) wherein determining the ΔTsi is performed based on a time until a notch in the CO2 concentration measurement (Fig. 16, [0078] flow reversal protocol creates notches in both flow and CO2 values to create time points of alignment);
synchronizing in time the CO2 concentration measurement with the flow dynamics measurement, based on the determined ΔTsi ([0020], [0080]); and 
determining a volume of CO2 exhaled as a function of time, based on the flow dynamics measurement and the synchronized CO2 concentration measurement ([0077], [0084], [0102] exhaled volume of CO2 determined and used for respiratory quotient), 
Ricciardelli fails to teach wherein determining the ΔTsi is performed based on a time until a notch in the CO2 concentration measurement, resulting from a bolus of clean air or a bolus of air having a known CO2 concentration provided at on-start of inhalation (Ti).
However Anderson teaches a temporal aligning cardiopulmonary monitor (Abstract) wherein a bolus of air having a known CO2 concentration is provided (Fig. 2, Col. 2, L. 8-47, “The present invention adds to the above-described assembly apparatus for compensating for transit time delays between the time that a gas sample is drawn into the sample line and the time that the various gas analyzers included in the sample line produce their output response.” Gas sample interpreted as bolus of air, notches in Fig. 2 in the different waveforms used to identify time offsets, Col. 3, L. 53 – Col. 4, L. 2, time points in gas concentration waveforms identified by percentages, indicating a final concentration for each waveform is known. Further, Fig. 2 is shown starting the sampling as the flow waveform indicates an inhalation is begun).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the flow reversal step to create distinct notches in the concentration waveform of Ricciardelli with the controlled gas sampling step to begin the concentration sampling waveform and identify percentage notches of a maximum concentration value as taught in Anderson as a simple substitution of one method for creating notches in time for another to obtain predictable results of creating distinct time comparison points for apparatus dead-space.
Regarding Claim 12, Ricciardelli and Anderson teach the device of claim 11, comprising a flow sensor configured to provide flow dynamics measurements (See Claim 11 Rejection).  

Claim(s) 3, 13-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardelli in view of Anderson and further in view of Shofner et al (US 2005/0066968) (“Shofner”) as noted in Applicant IDS dated 9/28/2021.
Regarding Claim 3, while Ricciardelli and Anderson teach the method of claim 1, and Ricciardelli further teach wherein Ti is determined based on the flow dynamics measurements ([0081]), their combined efforts fail to teach wherein determining of the ΔTsi comprises determining a time until a notch in the CO2 concentration measurements, resulting from the bolus of clean air, is observed.
However Shofner teaches respiratory diagnostics system (Abstract) and further teaches that diagnostics may include an inhaled bolus of clean air ([0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that Anderson’s bolus of clean air, with distinct concentration characteristics from the bolus for Ricciardelli and Anderson, provides a concentration waveform unlike typical breaths and thus would still accomplish a recognizable time point in the exhalation waveform. This means it would also accomplish creating a comparison point with the flow data.

Regarding Claim 13, while Ricciardelli and Anderson teach the device of claim 11, and Ricciardelli further teach wherein Ti is determined based on the flow dynamics measurements ([0081]), their combined efforts fail to teach wherein the processor is configured to determine the ΔTsi based on the bolus of clean air  and based on a time until a notch in the CO2 concentration measurements, resulting from the bolus of clean air, is observed.
However Shofner teaches respiratory diagnostics system (Abstract) and further teaches that diagnostics may include an inhaled bolus of clean air ([0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that Anderson’s bolus of clean air, with distinct concentration characteristics from the bolus for Ricciardelli and Anderson, provides a concentration waveform unlike typical breaths and thus would still accomplish a recognizable time point in the exhalation waveform. This means it would also accomplish creating a comparison point with the flow data.
Regarding Claim 14, Ricciardelli, Anderson, and Shofner teach the device of claim 13, and Ricciardelli further teaches wherein the processor is configured to control the operation of a valve ([0023]), wherein opening of the valve provides the bolus of clean air (See Claim 11 Rejection).  
Regarding Claim 15, Ricciardelli, Anderson, and Shofner teach the device of claim 13, wherein controlling the operation of the valve comprises opening the valve such that the notch in the CO2 concentration measurements will occur during a plateau in the CO2 concentration measurements (See Claim 14 Rejection, in using the valve and clean air above, the created notch by the clean air bolus will occur as a plateau based on clean air having a negligible level of carbon dioxide).  
Regarding Claim 17, while Ricciardelli, Anderson, and Shofner teach the device of claim 13, and Ricciardelli further teaches wherein the processor is configured to control the operation of a valve, wherein opening of the valve provides the bolus of air having a known CO2 concentration ([0023])
Regarding Claim 19, while Ricciardelli, Anderson, and Shofner teach the method of claim 14, wherein introduction of the bolus of clean air provides a negligible pressure drop, such that the capnograph flow rate characteristics are not substantially changed by introduction of the bolus (See Claim 11 Rejection, this claim language seems to imply an inherent reaction of the system and thus does not further limit the claim) and wherein the volume of the bolus of air is large enough to provide a recognizable notch in the CO2 concentration prior to the descent in CO2 concentration resulting from inhalation (See Claim 11 Rejection, Anderson shows the bolus creating recognizable notches and thus the bolus is “large enough” to fulfill this limitation).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardelli in view of Anderson and further in view of Heinonen et al (US 2002/0169385) (“Heinonen”) as noted in Applicant IDS dated 9/28/2021.
Regarding Claim 4, while Ricciardelli and Anderson teach the method of claim 1, wherein determining of the ΔTsi comprises determining a time until a CO2 concentration measurement, corresponding to the known concentration of the provided bolus, is observed (See Claim 1 Rejection), their combined efforts fail to teach wherein the known CO2 concentration comprises a concentration above a CO2 concentration observed in exhaled breath.
However Heinonen teaches a cardiopulmonary monitor (Abstract) and further teaches providing a bolus of carbon dioxide to judge the effect on a secondary parameter ([0034] –[0039] regression analysis performed by created an altered carbon dioxide state through a bolus, [0039] where this creates concentrations of CO2 above a normal breath).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the bolus of Anderson is of a concentration above a CO2 concentration observed in exhaled breath as this provides a clear notches in data that will be differentiated from other exhalations by the subject. Further, Heinonen teaches that a relationship in medical parameters can be generated by the use of increased concentration CO2 boluses.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardelli in view of Anderson and further in view of Shofner and further in view of Zhang (US 2013/0116681) and further in view of Flanagan et al (US 2015/0258299) (“Flanagan”).
Regarding Claim 5, while Ricciardelli, Anderson, and Shofner teach the method of claim 3, and further teaches a shape of a notch in the COz waveform resulting from the provided bolus of air (See Claim 1 Rejection), their combined efforts fail to teach the method comprising determining an undistorted shape of a CO2 waveform by applying a shape distortion factor thereon, the CO2 waveform derived from the CO2 concentration measurement; and the shape distortion factor calculated based on a shape of a notch in the CO2 waveform resulting from the provided bolus of air.  
However Zhang teaches a physiological monitor (Abstract, [0043]) wherein distortion in data may be evaluated based on changes in a notch ([0043] “Severity processor 23 processes the acquired electrophysiological signal data to determine the degree of severity of abnormality by determining a measure of distortion in a P wave in the electrophysiological signal datain response to at least one of, (a) change in peak amplitude of the P wave,...”) and Flanagan teaches a respiration monitoring system ([0009]) wherein a distortion factor must be accounted for in flow data ([0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to calculate a shape distortion factor as taught by Flanagan and apply it to the monitoring of Doyle to ensure the final determination volumetric CO2 are accurate. Furthermore, it would be obvious to use the waveform notches as the application of a known technique from Zhang to the known distortion calculation of Flanagan ready for improvement to yield predictable results of accurately assessed respiratory data.

Regarding Claim 18, while Ricciardelli, Anderson, and Shofner teach the device of claim 13, and further teaches a shape of a notch in the CO2 waveform resulting from the provided bolus of air (See Claim 11 Rejection), their combined efforts fail to teach wherein the processor is configured to determine an undistorted shape of a CO2 waveform by applying a shape distortion factor thereon, the CO2 waveform derived from the CO2 concentration measurements; and the shape distortion factor calculated based on a shape of a notch in the CO2 waveform resulting from the provided bolus of air.  
However Zhang teaches a physiological monitor (Abstract, [0043]) wherein distortion in data may be evaluated based on changes in a notch ([0043] “Severity processor 23 processes the acquired electrophysiological signal data to determine the degree of severity of abnormality by determining a measure of distortion in a P wave in the electrophysiological signal datain response to at least one of, (a) change in peak amplitude of the P wave,...”) and Flanagan teaches a respiration monitoring system ([0009]) wherein a distortion factor must be accounted for in flow data ([0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to calculate a shape distortion factor as taught by Flanagan and apply it to the monitoring of Doyle to ensure the final determination volumetric CO2 are accurate. Furthermore, it would be obvious to use the waveform notches as the application of a known technique from Zhang to the known distortion calculation of Flanagan ready for improvement to yield predictable results of accurately assessed respiratory data.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardelli in view of Anderson and further in view of Shofner and further in view of Heinonen.
Regarding Claim 6, while Ricciardelli, Anderson, and Shofner teach the method of claim 3, their combined efforts fail to teach wherein the known CO2 concentration includes a concentration above at CO2 concentration observed in exhaled breath.  
However Heinonen teaches a cardiopulmonary monitor (Abstract) and further teaches providing a bolus of carbon dioxide to judge the effect on a secondary parameter ([0034] –[0039] regression analysis performed by created an altered carbon dioxide state through a bolus, [0039] where this creates concentrations of CO2 above a normal breath).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the bolus of Anderson is of a concentration above a CO2 concentration observed in exhaled breath as this provides a clear notches in data that will be differentiated from other exhalations by the subject. Further, Heinonen teaches that a relationship in medical parameters can be generated by the use of increased concentration CO2 boluses.

Regarding Claim 16, while Ricciardelli, Anderson, and Shofner teach the device of claim 13, wherein the processor is configured to determine the ΔTsi based on the bolus of air having a known CO2 concentration and to determine a time until a CO2 concentration measurement, corresponding to the known concentration of the provided bolus, is observed (See Claim 1 Rejection), their combined efforts fail to teach wherein the known CO2 concentration comprises a concentration above a CO2 concentration observed in exhaled breath.  
However Heinonen teaches a cardiopulmonary monitor (Abstract) and further teaches providing a bolus of carbon dioxide to judge the effect on a secondary parameter ([0034] –[0039] regression analysis performed by created an altered carbon dioxide state through a bolus, [0039] where this creates concentrations of CO2 above a normal breath).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the bolus of Anderson is of a concentration above a CO2 concentration observed in exhaled breath as this provides a clear notches in data that will be differentiated from other exhalations by the subject. Further, Heinonen teaches that a relationship in medical parameters can be generated by the use of increased concentration CO2 boluses.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardelli in view of Anderson and further in view of Ishikawa et al (US 6,024,088) (“Ishikawa”),
Regarding Claim 7, while Ricciardelli and Anderson teach the method of claim 1, their combined efforts fail to teach wherein the bolus is synchronized with inhalation start, such that its position is slightly before the abrupt fall in CO2 depictive of the start inhalation.  
However Ishikawa teaches a breath-based medical device (Abstract) and further teaches that gas may be supplied in relation to a subject’s inspiration and expiration (Col. 3, L. 42-50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to synchronize the bolus of Anderson in relation to inhalation as taught by Ishikawa as this enables the next exhalation monitored to be affected by the inhaled bolus. This streamlines the evaluation of time alignment offset between flow and exhaled carbon dioxide.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardelli in view of Anderson as evidenced by Wondka et al (US 2015/0065900) (“Wondka”).
Regarding Claim 10, while Ricciardelli and Anderson teach the method of claim 1, wherein the entry time of the bolus is between 50 milliseconds and 500 milliseconds (Wondka teaches that a CO2 sensor response entry time for a measured bolus breath can be 400ms).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardelli in view of Anderson and further in view of Shofner as evidenced by Wondka.
Regarding Claim 20, while Ricciardelli, Anderson, and Shofner teach the device of claim 13, wherein the entry time of the bolus is between 50 milliseconds and 500 milliseconds (Wondka teaches that a CO2 sensor response entry time for a measured bolus breath can be 400ms).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 December 2022